Citation Nr: 1400792	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate compensable evaluation for peripheral neuropathy under the rating criteria for the Veteran's service-connected anemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1973 and from November 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  

In the May 2012 decision, the Board denied the claim for a disability rating in excess of 30 percent for the service-connected anemia, and determined that certain complications arising from the anemia, that are part and parcel of his claim for an increased evaluation for the service-connected anemia, should be listed as a separate issue and remanded for additional evidentiary development.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA neurological examination to determine whether the Veteran had a diagnosis of peripheral neuropathy, and if so, the nature, extent and severity of any peripheral neuropathy present.  The examination was completed in June 2012 and a copy of the VA examination report has since been associated with the claims file.  The AMC subsequently readjudicated the claim by way of the June 2012 supplemental statement of the case (SSOC).  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes VA treatment records dated through May 2012, most of which are not located in the paper claims file, as well as the Appellant's Post-Remand Brief, which has been submitted on behalf of the Veteran by his representative.  All these records have been considered by the Board in adjudicating this matter.  



FINDING OF FACT

The Veteran does not have a diagnosis of peripheral neuropathy.  


CONCLUSION OF LAW

The criteria for a separate (compensable) evaluation for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.117, Diagnostic Code 7700 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the current issue on appeal is a separate claim arising from the Veteran's service-connected anemia.  A March 2007 notice letter satisfied the duty-to-notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  This letter, as well as correspondence dated in May 2008 also provided the Veteran with notice of how disability ratings and effective dates are determined.  

Moreover, the March 2007 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to inform VA of the dates and places of any VA treatment that he had received for his anemia.  He was specifically notified that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as his post-service VA, Social Security Administration (SSA), and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Moreover, the Veteran was afforded a hearing before the Board in August 2010, the transcript of which is of record.

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  Pursuant to the May 2012 Board remand, the Veteran was afforded a VA neurological examination in June 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examination fully addresses the rating criteria that are relevant to rating the disability in this case.  Thus, the Board finds that there was substantial compliance with the May 2012 remand directives, and there is adequate medical evidence of record to make a determination in this case.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected anemia, diagnosed as sideroblastic anemia, is rated under 38 C.F.R. § 4.117, Diagnostic Code 7700, megaloblastic and hypochromic-microcytic anemia.  Under that code, the available evaluations range from 30 percent to 100 percent.  See 38 C.F.R. § 4.117, Diagnostic Code 7700.  As previously noted, as part of the current appeal the Board denied entitlement to an evaluation in excess of 30 percent in the May 2012 decision.  This matter will not be revisited in the current decision.  However, the rating code also states that complications of pernicious anemia, such as peripheral neuropathy, are to be evaluated separately.  See 38 C.F.R. § 4.117, Diagnostic Code 7700 (Note 1).  This requires analysis of the severity of any identified complication of anemia in order to ascertain whether such complications are compensable.  The purpose of this decision is to determine if the Veteran has the complication of peripheral neuropathy and therefore merits a separate evaluation. 

A review of the evidence of record reflects the Veteran's reported symptoms of pain, numbness and a tingling sensation in his upper and lower extremities as a result of his anemia.  No other complications arising from the service-connected anemia have been noted at any time during the current appeal.  Thus, the question before the Board is whether the Veteran is entitled to a separate compensable evaluation for peripheral neuropathy.  As this matter is included in the rating code for a disability for which service connection has already been established, it is part and parcel of his prior claim for an increased evaluation for his service connected anemia and not a separate claim for secondary service connection for peripheral neuropathy.  

Review of the treatment records reflect that the Veteran presented at the VA outpatient clinic in November 2005 with complaints of pain, numbness and a tingling sensation radiating throughout the right arm and fingers of one month duration.  During a January 2006 VA podiatry consultation, the Veteran underwent a neurological evaluation of his lower extremities, the results of which revealed a positive response to position and pain, and normal motor test findings.  However, in the SSA Function Report, the Veteran reported to experience leg cramps in his sleep as a result of his anemia.  He further noted that at times he awakens with a "distorted" and swollen face, and his neck, back, shoulder and arm pain leave him tossing and turning at night.  Despite the Veteran's complaints, VA outpatient treatment records dated from 2008 to 2009, as well as VA medical records that were uploaded onto the Virtual VA claims processing system, and dated from 2009 to 2012, are negative for any objective neurological abnormalities.  During the January 2011 VA examination, the Veteran described a significant "tingling and cramping" sensation in his hands and feet, and reported that his arms and legs fall asleep a lot.  

Pursuant to the May 2012 remand, the Veteran was afforded a VA neurological examination in June 2012, at which time the examiner determined that the Veteran did not exhibit any symptoms attributable to any peripheral nerve condition.  On neurological evaluation, the Veteran's muscle strength was 5/5 in the upper and lower extremities during extension and flexion of the wrists, elbows and knees bilaterally, and during plantar flexion and dorsiflexion of the ankles bilaterally.  The Veteran's grip and pinch strength was also shown to be 5/5 bilaterally and his sensory function was intact to light touch in the upper and lower extremities.  The examiner did not observe any signs of muscle atrophy, and the Veteran's deep tendon reflexes were 2+ in the biceps, triceps, brachioradialis, knees and ankles bilaterally.  According to the examiner, the Veteran walked with a normal gait, and did not exhibit any trophic changes attributable to his peripheral neuropathy.  When asked to describe the severity of the Veteran's peripheral neuropathy, the examiner determined that the upper extremity nerves and radicular groups, to include the radial nerve, medial nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group and lower radicular group were all shown to be normal in both the right and left upper extremities.  The examiner further determined that the lower extremity nerves, to include the sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thighs and ilio-inguinal nerve were all shown to be normal.  The examiner noted that the Veteran did not use any form of assistive device as a normal mode of locomotion.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the VA examiner determined that the objective medical evidence was negative for any clinical evidence of peripheral neuropathy.  The examiner further concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  

Based on a complete review of the evidence of record, and considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of a separate compensable rating for the Veteran's peripheral neuropathy is not warranted.  

In this regard, the pertinent evidence of record does not reflect that the Veteran has a current diagnosis of peripheral neuropathy.  The current existence of a diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  While the Board acknowledges the Veteran's complaints of numbness, tingling and cramps in his upper and lower extremities in multiple statements to VA and in his SSA records, the greater weight of the evidence reflects that he does not have any neurological pathology.  Indeed, a thorough neurological evaluation was conducted in June 2012, the results of which were negative for any neurological abnormalities.  Furthermore, the June 2012 VA examiner determined that the Veteran had not been diagnosed with having peripheral neuropathy or any peripheral nerve condition in the upper and lower extremities.  If the Veteran in fact had peripheral neuropathy at one point, this disorder has not been manifested by symptomatology commensurate with a compensable rating.  

The Board has considered the Veteran's assertions that he has neurological symptoms arising from his service-connected anemia.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced following service, but not to attribute these to a particular diagnosis.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain, numbness and tingling in the upper and lower extremities, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the June 2012 VA examiner considered the Veteran's report of his neurological symptoms in reaching his medical conclusion.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Under these circumstances, the Board finds that the record presents no basis for assignment of a separate rating for peripheral neuropathy as a complication of service-connected anemia.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine is not helpful to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

With regard to the Veteran's service-connected impairment, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented; nor are there any other factors that take this disability outside the usual rating criteria.  As noted above, the very symptoms the Veteran has reported are those contemplated by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  As such, the threshold issue under Thun is not met and any further consideration of referral to the appropriate VA officials for extraschedular consideration is not necessary.  

Also, during pendency of the appeal the Veteran's TDIU claim was denied in an October 2009 decision.  The Veteran did not appeal this decision.  During the August 2010 hearing, the Veteran asserted that he had difficulty maintaining employment due to symptoms arising from service-connected anemia.  See Hearing Transcript, p. 8.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this case differs in that a formal claim for TDIU was already considered and denied by the RO during the pendency of the claim for an increase now on appeal to the Board.  The Veteran has not expressed disagreement with the October 2009 decision.  Nothing in Rice suggests that the finality of this decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  As such, at this time, the Board need not refer TDIU or consider such a derivative issue pursuant to Rice, supra.  


ORDER

Entitlement to a separate compensable rating for peripheral neuropathy is denied.  




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


